Case: 13-50189      Document: 00512499853         Page: 1    Date Filed: 01/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-50189                               January 14, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HARMON CHESTER STRUNK, JR., also known as Butch Grimes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-718-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Harmon Chester Strunk, Jr., challenges his jury trial convictions for
engaging in the business of dealing in firearms without a license and for selling
a firearm to a felon. See 18 U.S.C. §§ 922(a)(1)(A), (d); 923(a); 924(a)(1)(D),
(a)(2). We affirm.
       We reject Strunk’s claim that there was insufficient evidence that he was
engaged in the business of selling firearms. To convict a defendant of illegally


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-50189    Document: 00512499853      Page: 2    Date Filed: 01/14/2014


                                    No. 13-50189

dealing in firearms, the Government must prove that he was not a licensed
importer, manufacturer, or dealer of firearms and that he wilfully engaged in
the    business   of   importing,   manufacturing,    or     dealing   in   firearms.
§§ 922(a)(1)(A), 924(a)(1)(D); Bryan v. United States, 524 U.S. 184, 187-88 &
n.2 (1998). The evidence showed that Strunk did not have a license, that he
engaged in a regular course of selling firearms that were not part of his
personal collection, and that he retained money collected on the sale of others’
firearms. Strunk has failed to show that no rational trier of fact could have
found that the evidence “established guilt beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 318 (1979).
       Additionally, we find no merit to the claim that the legislation making it
a crime to engage in the business of selling firearms without a license is
unconstitutionally vague because it did not furnish fair notice as to what
conduct was allowed and what conduct was proscribed. Strunk, without being
licensed, sold firearms entrusted to him by others for the purpose of sale. Such
conduct is unquestionably prohibited by the legislation’s text. Strunk cannot,
therefore, attack the legislation on the basis that it is vague because it does
not establish a bright-line rule to guide and protect others. See Parker v. Levy,
417 U.S. 733, 756 (1974).
       We reject also the contention that here was insufficient evidence that
Strunk knew or had reason to know that Carlos Roque, to whom he sold a
firearm, was a felon. Strunk asserts primarily that a close examination of the
recordings and transcripts presented to the jury reveals that the jury
misconstrued the evidence. Even if his descriptions of the recordings and
transcripts are taken as true, however, they demonstrate at best that Strunk
disagrees with the way the jury construed the evidence, not that the jury’s




                                         2
    Case: 13-50189     Document: 00512499853   Page: 3   Date Filed: 01/14/2014


                                No. 13-50189

construction was unreasonable. See United States v. Mitchell, 484 F.3d 762,
768 (5th Cir. 2007).
      AFFIRMED.




                                      3